Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a), rejecting “biologically active substances” is withdrawn in view of Applicant’s amendments in connection with this ground of rejection. 
The rejection under section 112(a), rejecting “targeting moieties” is maintained, below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 16, 18, 33-36, 43, 51, 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, compounds bound to targeting moieties that are not antibodies, see definition of L’.
However, other than antibodies and their functional fragments, the specification does not provide adequate written description of the claimed genus of the targeting moieties within the context of the claimed ADC’s.  This is because antibodies are well characterized, functionally and structurally, in the prior art.  Specifically, antibodies are heavy (~150 kDa) globular plasma proteins. The size of an antibody molecule is about 10 nm. They have sugar chains (glycans) added to conserved amino acid residues.  The basic functional unit of each antibody is an immunoglobulin (Ig) monomer (containing only one Ig unit); secreted antibodies can also be dimeric with two Ig units as with IgA, tetrameric with four Ig units like teleost fish IgM, or pentameric with five Ig units, like mammalian IgM.  The Ig monomer is a "Y"-shaped molecule that consists of four polypeptide chains; two identical heavy chains and two identical light chains connected by disulfide bonds.  Each chain is composed of structural domains called immunoglobulin domains. These domains contain about 70–110 amino acids and are classified into different categories (for example, variable or IgV, and constant or IgC) according to their size and function.  They have a characteristic immunoglobulin fold in which two beta sheets create a "sandwich" shape, held together by interactions between conserved cysteines and other charged amino acids.
Some parts of an antibody have the same functions. The arms of the Y, for example, contain the sites that can bind to antigens (in general, identical) and, therefore, recognize specific foreign objects. This region of the antibody is called the Fab (fragment, antigen-binding) region. It is composed of one constant and one variable domain from each heavy and light chain of the antibody. The paratope is shaped at the amino terminal end of the antibody monomer by the variable domains from the heavy and light chains. The variable domain is also referred to as the FV region and is the most important region for binding to antigens. To be specific, variable loops of β-strands, three each on the light (VL) and heavy (VH) chains are responsible for binding to the antigen. These loops are referred to as the complementarity determining regions (CDRs). 1 There are three CDRs (CDR1, CDR2 and CDR3), arranged non-consecutively, on the amino acid sequence of a variable domain of an antigen receptor. Since the antigen receptors are typically composed of two variable domains (on two different polypeptide chains, heavy and light chain), there are six CDRs for each antigen receptor that can collectively come into contact with the antigen. A single antibody molecule has two antigen receptors and therefore contains twelve CDRs total. There are three CDR loops per variable domain in antibodies.2
However, in contrast to the function of antibodies and their functional fragments, as outlined above, the other targeting moieties covered by the claims are not sufficiently characterized by the specification or  state of the art in such a manner that those of ordinary skill would understand that the instant inventors knew how to they would be structurally integrated into the instant ADC’s.  In particular, the specification does not provide any examples of the other targeting moieties which function within the context of the claimed ADC’s, and in this way, the specification does not present the requisite examples of ligands and targeting moieties, other than antibodies, given the breadth and variety of these groups covered by the claims. Specifically, the specification does not disclose a sufficient description of a representative number of species, either by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, of those moieties which can be used in the claimed ADC’s.  
Moreover, the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed these moieties, which have the structural characteristics, as outlined above, which can properly function in the claimed ADC’s.  In this connection, the specification contains no structural or specific functional characteristics of the recited proteins and polypeptides.  At best, it simply indicates that one should test an infinite number of compounds and moieties to see if they function in the claimed ADC’s, which is indicative of a lack of written description, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the specification lacks adequate written description for the recited targeting moieties. 
Applicant argues that the targeting moieties are enabled, i.e., that any person skilled in the art can make or use the same.  However, the above rejection is lack of written description, and while those of ordinary skill can make or use a targeting moiety, those examples set forth in the specification do not present the requisite examples of ligands and targeting moieties, other than antibodies, given the breadth and variety of these groups covered by the claims.

The rejection under section 112(b) is maintained, in part, below:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 16, 18, 33-36, 43, 51, 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The rejected claims cover:

    PNG
    media_image1.png
    63
    620
    media_image1.png
    Greyscale

Bot Q’ and L’ are broader than R3:

    PNG
    media_image2.png
    75
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    639
    media_image3.png
    Greyscale

The scope of R3 remains unclear since R3 can be Q or L’ but L’ can be a linker with a covalent bond to Q.

The prior art rejections under section 102 are withdrawn in favor of the following new grounds of rejection, which are necessitated by Applicant’s amendments and the IDS dated 9/15/2022:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 16, 18, 33-36, 43, 51, 59 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009132020 (WO 020), WO 2017089890 (WO 890), WO 2004007751 (WO 751) in view of Yu et al., Molecular Therapy, Volume 24, Issue 12, 2016, Pages 2078-2089 (Yu) or WO 2017062271 (WO 271) or Jain et al., Pharm Res (2015) 32:3526–3540 (Jain).

WO 020 teaches the following compounds at figures 13, 14, 22-25:


 
    PNG
    media_image4.png
    702
    535
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    533
    576
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    757
    579
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    780
    624
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    428
    596
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    775
    475
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    577
    580
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    582
    565
    media_image11.png
    Greyscale


WO 890 teaches the following compound at page 119, for example that anticipates the rejected claims within the meaning of section 102:


    PNG
    media_image12.png
    228
    423
    media_image12.png
    Greyscale

 See also ADC’s on pages 192+.
WO 251 teaches the following at page 18:

    PNG
    media_image13.png
    213
    560
    media_image13.png
    Greyscale

The primary references do not explicitly teach conjugates of an NSAID, a kinase inhibitor, an anthracycline, an EGFR inhibitor, an alkylating agent, a fluorescent dye, an imaging agent, or a radioisotope binding site, as required by the definition of “M”.
However, WO 020 teaches conjugates and chelates:

    PNG
    media_image14.png
    332
    535
    media_image14.png
    Greyscale

Nonetheless, YU and WO 271 demonstrate that ADC’s with NSAID’s were known at the time of the invention.
See Yu:

    PNG
    media_image15.png
    270
    835
    media_image15.png
    Greyscale

See WO 271:

    PNG
    media_image16.png
    527
    576
    media_image16.png
    Greyscale

See Jain:

    PNG
    media_image17.png
    317
    1029
    media_image17.png
    Greyscale

In this way, those of ordinary skill could have applied NSAID’s in a predictable fashion for the purposes of obtaining the recited conjugates.  As outlined above, the primary references teach dendritic conjugates.  The secondary references are added for the proposition that NSAID’s are applicable to these conjugates.  Specifically, the secondary references teach that the particular known technique of conjugating NSAID’s was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other conjugates, such as those covered by the primary references, would have yielded predictable results.  Accordingly, conjugating NSAID’s would have been prima facie obvious.

Applicant's amendments and the IDS dated 9/15/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Antibody
        2 See https://en.wikipedia.org/wiki/Complementarity-determining_region